Citation Nr: 0114084	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a May 17, 1946, rating decision, which denied 
entitlement to service connection for a nervous condition, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE). 

2.  Whether a November 20, 1947, rating decision, which 
denied entitlement to service connection for a 
psychoneurosis, anxiety reaction, should be revised or 
reversed on the basis of CUE.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran did not appeal the May 17, 1946, RO decision 
which denied entitlement to service connection for a nervous 
condition.

2.  The May 17, 1946, rating decision, denying entitlement to 
service connection for a nervous condition, was reasonably 
supported by the evidence then of record and was consistent 
with the law and regulations in effect at the time. 

3.  The veteran did not appeal the November 20, 1947, RO 
decision which denied entitlement to service connection for a 
psychoneurosis, anxiety reaction.

4.  The November 20, 1947, rating decision, which denied 
entitlement to service connection for a psychoneurosis, 
anxiety reaction, was reasonably supported by the evidence 
then of record and was consistent with the law and 
regulations in effect at the time.  


CONCLUSIONS OF LAW

1.  The RO's May 17, 1946, rating decision, which denied 
entitlement to service connection for a nervous condition, is 
final.  Veterans Regulation No. 2[a], pt. II, para. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957. 
2.  The May 17, 1946, rating decision, which denied 
entitlement to service connection for a nervous condition was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  

3.  The RO's November 20, 1947, rating decision, which denied 
entitlement to service connection for a psychoneurosis, 
anxiety reaction, is final.  Veterans Regulation No. 2[a], 
pt. II, para. III; Department of Veterans Affairs Regulation 
1008; effective January 25, 1936 to December 31, 1957.

4.  The November 20, 1947, rating decision, which denied 
entitlement to service connection for a psychoneurosis, 
anxiety reaction, was not clearly and unmistakably erroneous. 
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Decision of May 16, 1946

The veteran seeks entitlement to service connection for 
psychiatric disability other than his service-connected PTSD.  
This is not the veteran's first such claim.  By a rating 
action on May 17, 1946, the RO denied his claim of 
entitlement to service connection for a nervous condition.  
The veteran was notified of that decision, as well as his 
appellate rights; however, he did not inform the VA of his 
desire to have his case considered by the Board on appeal.  
As such, that decision became final. Veterans Regulation No. 
2[a], pt. II, para. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.  Previous determinations which are final and binding, 
including decisions of service connection, are accepted as 
correct in the absence of CUE.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The veteran now maintains that the May 17, 1946, rating 
decision was the result of CUE.  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Further, the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome of the decision.  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error meet the restrictive definition of 
CUE.  Simmons v. West 14 Vet. App. 84, 87-88  (2000); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Statutory provisions in effect on May 17, 1946, authorized 
veterans' benefits, then called "pension," for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  Vet. Reg. No. 1(a), Pt. I, para. 
1(a); Pt. II, para. 1(a), Exec. Order No. 6156, June 6, 1933, 
reprinted in 38 U.S.C. 739, ch. 12 (1946).

Evidence on file on May 17, 1946, consisted of the reports of 
the veteran's service entrance and separation examinations.  
Such reports were negative for any complaints or clinical 
findings of a nervous disorder of any type.  In fact, the 
report of the veteran's September 1945 separation examination 
noted specifically that the veteran did not have a 
psychiatric diagnosis.  There was no evidence to the 
contrary; and therefore no basis for a grant of service 
connection, under the law and regulations which existed at 
the time. 

Absent any evidence that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied, there is no basis for a finding of 
CUE with respect to the RO's decision of May 17, 1946.  
Accordingly, that decision will not be reversed or revised.


II.  Rating Decision of November 20, 1947

Shortly after the RO's May 1946 denial of service connection 
for a nervous disorder, the veteran requested that that claim 
be reopened.  He contended that had a psychiatric condition, 
namely battle fatigue, as the result of his experiences in 
World War II.  Therefore, he maintained that service 
connection for that disorder was warranted.  

On November 20, 1947, the RO denied entitlement to service 
connection for a nervous disorder, specifically a 
psychoneurosis, anxiety reaction.  Again, the veteran was 
notified of that decision, as well as his appellate rights; 
however, he did not submit any correspondence to initiate 
such an appeal.  Accordingly, that decision also became 
final.  Veterans Regulation No. 2[a], pt. II, para. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957.

In November 1947, VA regulations permitted the veteran to 
reopen a claim, following a final disallowance by the RO, 
provided that he submitted new and material evidence.  
38 C.F.R. § 1009 (1938).  

Evidence added to the record after the RO's decision of May 
17, 1946, consisted of a private physician's statement 
reflecting treatment in January 1946; VA medical records, 
reflecting treatment and/or evaluation from November 1946 to 
September 1947; and VA vocational rehabilitation records, 
reflecting interviews and evaluations from December 1946 to 
January 1947.  While the private physician reported that the 
veteran had had physical exhaustion, great nervousness, and 
inability to concentrate since one month prior to the 
veteran's discharge from service, he did not diagnose 
psychiatric disability.  Moreover, the reported onset of 
nervousness in service was gleaned from the veteran, as the 
evidence remained negative for any documentation of such 
symptoms in the veteran's service medical records.  Although 
the veteran's advisor at the VA vocational rehabilitation 
service reported that the veteran had battle fatigue, as a 
result of his experiences in World War II, that report was 
not dispositive.  Indeed, the various reports from the VA 
treatment records, including psychiatric reports, were 
negative for such a disorder.  While they revealed evidence 
of a personality disorder and anxiety reaction, they were 
negative for any evidence of a relationship to service.  
Consequently, on November 20, 1947, there was a rational 
basis for the RO to confirm and continue the denial of 
entitlement to service connection for psychiatric disability.  
To conclude otherwise would have required a challenge to the 
manner in which the RO had weighed and evaluated the 
evidence.  As noted above, such a challenge to a final rating 
decision does not meet the stringent requirements for a 
finding of CUE.  Accordingly, there is no basis to reverse or 
revise the RO's decision of November 20, 1947.


ORDER

There being no evidence of CUE, the request to revise or 
reverse the RO's May 17, 1946, decision, which denied 
entitlement to service connection for a nervous condition, is 
denied.

There being no evidence of CUE, the request to revise or 
reverse the RO's November 20, 1947, decision, which denied 
entitlement to service connection for a psychoneurosis, 
anxiety reaction, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

